Citation Nr: 1340283	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-45 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for neurodermatitis.

2.  Entitlement to service connection for neurodermatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to April 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In March 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  At that time, the Veteran's representative indicated that he would be submitting additional evidence with a waiver of RO review.  Although additional evidence was added to the claims file on the date of the hearing, there is no waiver of RO review of that evidence.  However, given the favorable decision in this case, the Board finds that there is no prejudice to the Veteran in proceeding with the appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the additional evidence submitted after the hearing includes copies of the Veteran's service medical and personnel records.  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2013).  In this case, however, most of the service records are duplicative of those already in the claims file and considered by the RO.  As for the service records that had not been previously associated with the claims file, they do not refer to any skin problems and are thus not relevant to the appeal.  Therefore, the issue remains one of new and material evidence.



FINDINGS OF FACT

1.  A June 1969 rating decision denied the claim for service connection for neurodermatitis.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.

2.  The evidence received since the June 1969 decision relates to an unestablished fact necessary to substantiate the claim for service connection for neurodermatitis, and raises a reasonable possibility of substantiating the claim.  

3.  Neurodermatitis of the head, face, neck, chest, and groin had its onset during active service.  


CONCLUSIONS OF LAW

1.  The June 1969 rating decision, which denied the claim for service connection for neurodermatitis, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 1969 decision to reopen the previously denied claim for service connection for neurodermatitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, neurodermatitis of the head, face, neck, chest, and groin was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Given the favorable determination in this case, no further discussion of the duties to notify and assist is needed.  

New and Material Evidence

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the claim for service connection for neurodermatitis was originally denied in an April 1969 rating decision.  The claim was denied because, although there was evidence of a current disability, there was no evidence of the disability in service or a link between the disability and service.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  In June 1969, he submitted additional pertinent evidence.  A June 1969 rating decision determined that no change in the previous decision was warranted.  The Veteran was notified of that decision and of his appellate rights but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b) (2013).  Thus, that decision became final.  

The Veteran claims that he has had skin problems since three months prior to discharge from service.  During a March 2012 hearing, his wife testified that he has had skin problems on and off since discharge from service.

Presuming the credibility of the wife's testimony, the record now indicates that the Veteran's skin disorder may have had its onset during active service and continued since discharge.  The evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for neurodermatitis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In this case, the disorder at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013).  Therefore, 38 C.F.R. § 3.303(b) (2013) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

On his original December 1968 claim for benefits, the Veteran stated that he began to suffer from a rash on the back of his head, face, chest, and groin three months prior to discharge from service.  He further stated that the rash was found during his discharge examination and mention was made of it at that time.  He added that the rash has persisted since service.  In a November 1968 statement, he indicated that his skin condition was noted as jock itch by the physician during his discharge examination.

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a skin disorder.  During his April 1966 discharge examination, he did not complain of any skin problems, and clinical evaluation of the skin was normal.  

A December 1968 note from a private physician indicates that the Veteran was treated for a skin disorder in February, March, May, and July 1967.

A December 1968 VA hospital summary shows a history of recurrent rashes on the chest and pubic areas for the past two years.  Examination showed a rash in the pubic area, chest, and behind the neck.  The physician indicated a strong psychiatric origin and provided a diagnosis of neurodermatitis.  An April 1969 VA hospital summary also reflects treatment for neurodermatitis.  More recently, an October 2006 VA treatment note shows continued problems with a chronic skin rash.

During a March 2012 hearing, the Veteran and his wife testified that he has had skin problems on and off since discharge from active service.

Initially, the Board notes that a lay person is competent to give evidence about observable symptoms such as those associated with a rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As the Board finds credible the testimony of the Veteran and his wife regarding continuity of symptoms after service, the Board finds that there is competent lay evidence of continuity of symptoms since service.

Although there is no evidence of a skin disorder during active service, there is evidence of treatment for a skin disorder beginning within one year of discharge from active service, and the Veteran and his wife have testified that he has suffered from intermittent skin problems since active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his neurodermatitis of the head, face, neck, chest, and groin had its onset during active service.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that the Veteran's neurodermatitis of the head, face, neck, chest, and groin was incurred in active service.  


ORDER

New and material evidence having been received, the previously denied claim for service connection for neurodermatitis is reopened.  

Service connection for neurodermatitis of the head, face, neck, chest, and groin is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


